COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Christus Health Gulf Coast d/b/a Christus St. Catherine Hospital,
                         Relator

Appellate case number:   01-13-00983-CV

Trial court case number: 2013-19390

Trial court:             11th District Court of Harris County

        On November 14, 2013, relator, Christus Health Gulf Coast D/B/A Christus St. Catherine
Hospital, filed a petition for writ of mandamus. On November 18, 2013, relator filed an
“Amended Motion for Emergency Stay and Motion for Reconsideration of Original Motion.”
Relator’s amended motion for emergency stay and motion for reconsideration of original motion
is denied.

       It is so ORDERED.



Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually    Acting for the Court


Date: November 19, 2013